IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 95-40470
                         Summary Calendar



JESSIE HAMPTON,

                                         Petitioner-Appellant,


versus

GARY L. JOHNSON, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTE DIVISION

                                         Respondent-Appellee.


                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 6:94-CV-464
                         - - - - - - - - - -
                             May 21, 1997
Before DAVIS, EMILIO M. GARZA and STEWART, Circuit Judges.

PER CURIAM:*

     Jessie Hampton, # 417856, appeals the district court’s

dismissal of his 28 U.S.C. § 2254 habeas petition based upon

abuse of the writ.   Hampton has not shown that the district court

abused its discretion in determining that he had shown no cause

or prejudice with regard to issues he had raised in his previous

petition or in regard to issues that he could have raised.      See

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 95-40470
                              - 2 -

Montoya v. Collins, 988 F.2d 11, 12 (5th Cir. 1993).   Nor has

Hampton shown that the court erred in determining that denying

his petition would not result in a substantial miscarriage of

justice.

     AFFIRMED; MOTION FOR APPOINTMENT OF COUNSEL DENIED.